Exhibit 10.1

 

LOGO [g49388g41z88.jpg]

Par Pacific Holdings, Inc.

One Memorial Plaza

800 Gessner Road, Suite 875

Houston, TX 77024

Ladies and Gentlemen:

The undersigned (as listed on Schedule I, the “Investors”) hereby severally
confirm their respective agreements with Par Pacific Holdings, Inc., a Delaware
corporation (the “Company”), as follows:

1. This Commitment Letter (this “Agreement”), is made as of the date set forth
below between the Company and the Investors.

2. The Company has authorized the sale and issuance of an aggregate of
(i) 3,400,000 shares (the “Shares”) of its common stock, par value $0.01 per
share (the “Common Stock”), at a price per share equal to $22.00. At the Closing
(as defined below), the Company will issue to the Investors, and the Investors
will purchase, severally and not jointly, from the Company, the number of Shares
in the amount set forth opposite their respective name on Schedule I, and in
exchange therefor, the Investors shall pay the aggregate price set forth
opposite their respective name on Schedule I (the “Purchase Price”).

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (a) an effective Registration Statement on Form S-3, File No. 333-204597 (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) (including the prospectus contained therein (the
“Base Prospectus”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Securities Act”)), that have been or will be filed with the Commission and
delivered to the Investors on or prior to the date hereof (the
“Issuer Free Writing Prospectus”), containing certain supplemental information
regarding the Shares, the terms of the Offering and the Company and (c) a
Prospectus Supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and terms of the Offering that has been or will be filed
with the Commission. Notwithstanding anything contained herein to the contrary,
the information and disclosure contained in any Issuer Free Writing Prospectus
and the Prospectus Supplement shall be consistent with the terms set forth
herein, and nothing contained therein shall modify the terms of this Agreement.

4. The Company and each of the Investors, severally and not jointly, agree that
at the Closing the Investors will purchase from the Company and the Company will
issue and sell to each of the Investors the Shares for the Purchase Price as set
forth opposite their respective name on Schedule I hereto.

5. As an inducement to each of the Investors to purchase the Shares hereunder,
the Company makes the representations and warranties to the Investors set forth
on Schedule II hereto as of the date hereof, it being understood that each
Investor is relying on each of the representations and warranties set forth
therein.

 

1



--------------------------------------------------------------------------------

6. The completion of the purchase and sale of the Shares (the “Closing”) shall
occur no later than three (3) Business Days after the execution of this
Agreement by the Investors and the Company (the “Closing Date”), in accordance
with Rule 15c6-l promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). At the Closing, (a) the Company shall cause the
Company’s Transfer Agent (as defined below), to make available for delivery to
each Investor the number of Shares set forth on the signature page hereto
registered in the name of such Investor or, if so indicated on Schedule I, in
the name of a nominee designated by the Investor, and (b) the aggregate purchase
price for the Shares being purchased by each Investor as set forth on Schedule I
will be delivered by or on behalf of such Investor to the Company.

7. The Company’s obligation to issue and sell the Shares to each Investor shall
be subject to the receipt by the Company from such Investor of the purchase
price for the Shares being purchased hereunder by such Investor as set forth on
Schedule I hereto. Additionally, notwithstanding anything to the contrary in
this Agreement or otherwise with respect to the Offering, each Investor
acknowledges and agrees that the decision to complete or terminate the proposed
Offering, the acceptance or rejection of any offers from Investors to
participate in the proposed Offering, and any allocation of Shares among
Investors in the proposed Offering shall each be at the sole discretion of the
Company. Each Investor further agrees that the Company may, in its sole and
absolute discretion, reduce such Investor’s subscription to any amount of Shares
that in the aggregate does not exceed the amount of Shares hereby applied for
without any prior notice to or further consent by such Investor. The payment
(or, in the case of rejection of a portion of any Investor’s subscription, the
part of the payment relating to such rejected portion) will be returned
promptly, without interest, if such Investor’s subscription is rejected in whole
or in part, or in the event that the Offering is terminated by the Company.

8. The manner of settlement of the Shares purchased by each Investor hereunder
shall be as follows (and the Company and each Investor shall take such actions
as may be required to effect the following):

Delivery by crediting the account of such Investor’s prime broker (as specified
by such Investor on Schedule I) with the Depository Trust Company (“DTC”)
through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby such
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by American Stock
Transfer & Trust Company, LLC, the Company’s transfer agent (the
“Transfer Agent”), at the Company’s direction. NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE DATE OF EXECUTION OF THIS AGREEMENT BY EACH INVESTOR AND THE
COMPANY, SUCH INVESTOR AND THE COMPANY, AS APPLICABLE, SHALL:

i. DIRECT THE BROKER-DEALER (WHICH BROKER-DEALER SHALL BE A DTC PARTICIPANT) AT
WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES PURCHASED BY
INVESTORS ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

2



--------------------------------------------------------------------------------

ii. REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SHARES BEING PURCHASED BY EACH SUCH INVESTOR TO THE ACCOUNT
DESIGNATED BY THE COMPANY AS SET FORTH ON SCHEDULE II.

The Company shall direct the Transfer Agent to credit, at the Closing, each such
Investor’s account or accounts with the Shares being purchased by such Investor
pursuant to the information contained in the DWAC.

9. Each Investor severally represents as to itself (and not any other Investor)
that:

(a) except as set forth on Schedule I, it has had no position, office or other
material relationship within the past three years with the Company (which, for
the avoidance of doubt, excludes ownership of Shares);

(b) it is not a member of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) as of the Closing; and

(c) if an entity, it is duly organized, validly existing and in good standing
under the laws of its respective jurisdiction of organization.

10. Each Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission on or prior to the date hereof) the Base Prospectus, dated
June 23, 2015, which is a part of the Company’s Registration Statement, the
documents incorporated by reference therein and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
entering into this Agreement. Each Investor acknowledges that, prior to the
execution and delivery of this Agreement to the Company, the Investors will
receive certain additional information regarding the Offering, including pricing
information which shall be consistent with the terms set forth herein (the
“Offering Information”). Such information may be provided to the Investors by
any means permitted under the Securities Act, including a free writing
prospectus, investor presentation and oral communications, but all such
information shall be provided prior to the execution and delivery of this
Agreement by the Investors and shall be consistent with the terms set forth
herein.

11. No offer by any Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until such Investor has received
or has public access to the Offering Information and the Company has accepted
such offer by countersigning this Agreement, and the Company hereby covenants to
deliver or otherwise provide access to the Offering Information concurrently
with or prior to its execution and delivery of this Agreement.

12. Without the prior written consent of the Company, each Investor will not,
during the period commencing on the date set forth below and ending six
(6) months after the Closing Date, (1) offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any of its Shares, or (2) enter into any swap or
other transaction or arrangement that transfers or that is designed to, or that
might reasonably be expected to, result in the transfer to another, in whole or
in part, any of the economic consequences of ownership of its Shares, whether
any such transaction described in clause (1) or (2) above (any such transaction
described in clauses (1) and (2), a “Transfer”) is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise; provided, however,
that any Investor may Transfer its Shares to an affiliate of such Investor,
provided that any such affiliate transferee agrees to the restrictions set forth
in this Section 12.

 

3



--------------------------------------------------------------------------------

13. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware, without giving effect to the principles of
conflicts of law that would require the application of the laws of any other
jurisdiction.

14. This Agreement may be executed in two or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. The Company and each of the Investors severally acknowledge and agree
that the Company shall deliver its counterpart to each of the Investors along
with the Prospectus Supplement (or the filing by the Company of an electronic
version thereof with the Commission).

15. All notices, requests, consents and other communications hereunder will be
in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three Business Days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one Business Day after so mailed,
(iii) if delivered by International Federal Express, two Business Days after so
mailed and (iv) if delivered by e-mail, upon the sending thereof so long as a
copy of the same is also sent by one of the other means set forth in clauses
(i)-(iii) and will be delivered and addressed as follows:

If to the Company:

Par Pacific Holdings, Inc.

One Memorial Plaza

800 Gessner Road, Suite 875

Houston, TX 77024

Attn: General Counsel

Email: MVaughn@parpacific.com

with a copy (which shall not constitute notice) to:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, TX 77002

Attn: E. James Cowen

Email: jcowen@porterhedges.com

If to an Investor, as set forth on Schedule I for such Investor.

Each party shall provide notice to the other parties of any change in address.

16. Each party hereby acknowledges and agrees that the failure of the other
parties to perform their respective agreements and covenants hereunder will
cause irreparable injury to the other parties, for which damages, even if
available, will not be an adequate remedy. Accordingly, each party hereby agrees

 

4



--------------------------------------------------------------------------------

that any other party shall be entitled to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such party’s
obligations, and the parties waive the requirement to post a bond or other
collateral in connection therewith or any defense that money damages is a
sufficient remedy.

17. The Company and each the Investors severally and not jointly agree that the
Company shall (a) prior to the opening of the financial markets in New York City
on November 23, 2015 issue a press release announcing the Offering and
disclosing all material information regarding the Offering, and (b) as promptly
as practicable after November 20, 2015 file a Current Report on Form 8-K with
the Commission including, but not limited to, a form of this Agreement as an
exhibit thereto.

18. In the event that the Company has not satisfied in full its conditions to
the several obligation of each of the Investors to complete the closing in
Section 6(a) on or prior to the third Business Day following the date of the
execution of this Agreement by all parties, this Agreement shall terminate upon
the delivery of written notice thereof by any of the Investors to the Company
and any funds previously remitted by such Investor pursuant to Section 6(b) of
this Agreement shall be promptly returned to such Investor. Notwithstanding any
termination of this Agreement, any party not in breach of this Agreement shall
preserve all rights and remedies it may have against another party hereto for a
breach of this Agreement prior to or relating to the termination hereof.

19. Each party shall pay any fees or expenses incurred thereby in connection
with the execution of this Agreement and the consummation of the transactions
contemplated hereby.

20. This Agreement supersedes any and all discussions, negotiations,
understandings or agreements, written or oral, expressed or implied, between us
regarding the transaction contemplated hereby; and may not be contradicted by
evidence of any actual or alleged prior, contemporaneous or subsequent
understandings or agreements of the parties written or oral, expressed or
implied, other than a writing which expressly amends or supersedes this
Agreement.

21. For purposes hereof, “Business Day” means any day except Saturday, Sunday or
other day on which commercial banks in the City of New York are authorized or
required to close by law.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: November     , 2015 [INVESTOR] By:  
[                                          ] By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

 

 

Agreed and Accepted this      day of November 2015: PAR PACIFIC HOLDINGS, INC.
By:  

 

Name:  

 

Title:  

 

 

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

INVESTOR

 

  

[NAME]

Number of Shares: [                ]

Aggregate Purchase Price: $[        ]

   1.    The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:   

 

2.    The relationship between the Investor and the registered holder listed in
response to item 1 above:   

 

3.    The mailing address of the registered   

 

   holder listed in response to item 1 above:   

 

     

 

4.    The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   

 

5.    Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):   

 

6.    DTC Participant Number:   

 

7.    Name of Account at DTC Participant being credited with the Shares:   

 

8.    Account Number at DTC Participant being credited with the Shares:   

 

9.    Position, office or material relationship with the Company within the last
three years   

 

The address for purposes of notice hereunder, for each of the above named
Investors shall be:

Par Wire Instructions:

[                                         ]

 

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investors, on and as of the date of
this Agreement and on and as of the Closing Date, as follows, it being
understood that each Investor is relying on each of the following
representations and warranties:

1. Corporate Existence. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and each
of the Company’s subsidiaries is an entity duly formed, validly existing and in
good standing under the laws of the jurisdiction under which it was formed. The
Company and each of its subsidiaries has all requisite power and authority to
conduct its business as currently conducted and to own and lease its property
and other assets as now owned or leased, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its property
and to conduct its business as its business is currently conducted as described
in the Company SEC Documents (as defined below), except where the failure to
obtain such licenses, authorizations, consents and approvals could not
reasonably be expected to have a Company Material Adverse Effect (as defined
below). The Company and each of its subsidiaries is qualified to do business as
a foreign entity and is in good standing in each jurisdiction in which the
nature of the business conducted by the Company or such subsidiary makes such
qualification necessary, except where the failure to so qualify could not
reasonably be expected to have a Company Material Adverse Effect. For purposes
of this Agreement, a “Company Material Adverse Effect” means any material and
adverse effect on (i) the assets, liabilities, financial condition, business, or
operations of the Company and its subsidiaries, taken as a whole, measured
against those assets, liabilities, financial condition, business, or operations
reflected in the Company SEC Documents, other than those occurring as a result
of general economic or financial conditions or other developments that are not
unique to and do not have a material disproportionate impact on the Company and
its subsidiaries but also affect other persons who participate in or are engaged
in the lines of business of which the Company and its subsidiaries participate
or are engaged, (ii) the ability of the Company and its subsidiaries, taken as a
whole, to carry out their business as of the date of this Agreement or to meet
their obligations under this Agreement on a timely basis, (iii) the legality,
validity or enforceability of this Agreement or (iv) the ability of the Company
to perform its obligations under this Agreement.

2. Capitalization and Valid Issuance of the Shares.

(a) As of the date of this Agreement, the authorized capital stock of the
Company consists of 500,000,000 shares of Common Stock and 3,000,000 shares of
preferred stock, and the issued and outstanding shares of Common Stock consists
of 37,979,812 shares. As of the date of this Agreement, no shares of preferred
stock are issued and outstanding. All of the outstanding shares of Common Stock
have been duly authorized and validly issued in accordance with applicable law
and the certificate of incorporation and bylaws of the Company, each as amended
to date, and are fully paid and non-assessable.

(b) The offer and sale of the Shares has been duly authorized by the Company
pursuant to the certificate of incorporation and bylaws of the Company, each as
amended to date, and when issued and delivered to the Investors against payment
therefor in accordance with the terms of this Agreement, will be validly issued
in accordance with applicable law and the certificate of incorporation and
bylaws of the Company, each as amended to date, fully paid and non-assessable
and will be free of any and all liens and restrictions on transfer, other than
restrictions on transfer under applicable state and federal securities laws and
other than such liens as are or may be created by each Investor.

 

SCHEDULE II



--------------------------------------------------------------------------------

(c) The Shares shall have those rights, preferences, privileges and restrictions
governing the Common Stock as set forth in the certificate of incorporation and
bylaws of the Company, each as amended to date.

(d) Registration Statement and Prospectuses. The Registration Statement and any
amendment thereto has become effective under the Securities Act. No stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto has been issued under the Securities Act, no order preventing
or suspending the use of the Base Prospectus or the Prospectus Supplement has
been issued and no proceedings for any of those purposes have been instituted or
are pending or, to the Company’s knowledge, contemplated. The Company has
complied with each request (if any) from the Commission for additional
information. The Registration Statement and any amendment thereto, at the time
it became effective, complied in all material respects with the requirements of
the Securities Act and rules and regulations promulgated thereunder. Each of the
Base Prospectus and the Prospectus Supplement, at the time each was filed, or
will be filed, with the Commission, and the issuance of the Shares under the
Registration Statement complied in all material respects with the requirements
of the Securities Act and the rules and regulations promulgated thereunder. The
Prospectus to be delivered to the Investors in connection with this Offering was
or will be identical to the electronically transmitted copies, provided that
such delivery may be made by the filing by the Company of an electronic version
thereof with the Commission.

3. Company SEC Documents. The Company has timely filed (giving effect to
permissible extensions in accordance with Rule 12b-25 under the Securities
Exchange) or furnished with the Commission all reports, schedules, forms,
statements and other documents (including exhibits and other information
incorporated therein) that have been filed or were required to be filed or
furnished by it under the Exchange Act or the Securities Act since January 1,
2015 (all such documents collectively, the “Company SEC Documents”). The Company
SEC Documents, including any audited or unaudited financial statements and any
notes thereto or schedules included therein (the “Company Financial
Statements”), at the time filed or furnished (except to the extent corrected by
a subsequently filed Company SEC Document filed prior to the date of this
Agreement) (i) did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be,
(iii) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (iv) were prepared in conformity with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form
10-Q) and (v) fairly present (subject in the case of unaudited statements to
normal, recurring and year-end audit adjustments) in all material respects the
consolidated financial position of the business of the Company as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended.

4. Investor Disclosures. The Company understands and confirms that each of the
Investors will rely on the foregoing representations and warranties in effecting
transactions in the Shares. All disclosure provided to the Investors regarding
the Company, its business and the Offering hereby furnished by or on behalf of
the Company, including without limitation, the Offering Information, are true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

 

SCHEDULE II